Docket No. 109361.


                              IN THE
                     SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          MICHAEL WILLIAMS, Appellant.

                  Opinion filed January 21, 2011.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Karmeier,
Burke, and Theis concurred in the judgment and opinion.



                              OPINION

    We are presented with the narrow question of whether the day of
a defendant’s commitment to the Department of Corrections should
be counted by the circuit court in its calculation of presentence credit
or counted by the Department as the first day of sentence. For the
reasons discussed below, we affirm and hold that the date of the
mittimus is the first day of sentence and a defendant should therefore
not be credited with that day as presentencing credit by the circuit
court.
                            BACKGROUND
    The facts of this case are not in dispute. Following a bench trial in
the circuit court of Cook County, defendant Michael Williams was
convicted of being an armed habitual criminal (720 ILCS 5/24–1.7(a)
(West 2006)) and sentenced to six years in the Illinois Department of
Corrections. Defendant was arrested on June 14, 2007, and he
remained in custody until his sentencing on March 27, 2008, on which
date the mittimus in this case was issued. The mittimus reflects that
the circuit court awarded defendant 248 days of presentencing credit.
730 ILCS 5/5–4.5–100(b) (West 2008)1 (defendants “shall be given
credit *** for time spent in custody as a result of the offense for
which the sentence was imposed”). Defendant appealed, arguing, inter
alia, that he was entitled to 288 days’ credit, a figure that included the
day of sentencing. The State conceded that defendant was entitled to
more than 248 days of credit, but it argued that the Department, not
the circuit court, credits defendants for the day of sentencing. Thus,
the State argued, defendant was entitled to 287 days of presentencing
credit. The appellate court agreed, holding that the day of sentencing
should not be included in the calculation of presentence credit, and it
awarded defendant 287 days of credit. 394 Ill. App. 3d 480, 483. We
granted defendant’s petition for leave to appeal pursuant to Supreme
Court Rule 315(a) (Ill. S. Ct. R. 315(a) (eff. Feb. 26, 2010)).

                              ANALYSIS
    It is undisputed that defendant is entitled to custodial credit for
every day spent in custody, including the day of his sentencing and
commitment; the only question before us is the manner in which
defendant is to receive credit for that day. Defendant argues that the
circuit court is responsible for crediting the day when it calculates a
defendant’s presentencing custody credit. The State responds that
legal custody of a defendant transfers to the Department when a


   1
    Section 5–4.5–100 was enacted in 2009 as part of several amendments
to the Unified Code of Corrections. Prior to the amendment, the same
provisions were found in section 5–8–7, now repealed. No relevant changes
were made to the language or substance of the provisions, and we will
therefore refer to the current statutory scheme.

                                   -2-
mittimus issues, and therefore it argues that the date of that mittimus
is a day of sentence, not a day of presentence custody. This court has
never addressed this issue, but both parties point out that the appellate
court has answered it inconsistently. See, e.g., People v. Allen, 371 Ill.
App. 3d 279, 284-85 (2006) (defendant not entitled to presentencing
credit for date of remand to the Department); People v. Foreman, 361
Ill. App. 3d 136, 157 (2005) (defendant will not be credited for the
day of sentencing when he is remanded to the Department that day);
People v. Stewart, 217 Ill. App. 3d 373, 377 (1991) (defendant not
entitled to presentencing credit for the day of sentencing because
custody of defendant transferred from the county jail to the
Department); People v. Leggans, 140 Ill. App. 3d 268, 271 (1986)
(defendant not entitled to presentencing credit for the day of
sentencing because the Department “presumably” credited defendant
for that day). But see People v. Donnelly, 226 Ill. App. 3d 771, 778-
79 (1992) (including day of sentencing in calculation of presentencing
credit); People v. Williams, 144 Ill. App. 3d 994, 996-97 (1986)
(defendant entitled to presentencing credit for any part of day in
presentencing custody, including day of sentencing). Because the
question is one of statutory interpretation, our review is de novo.
People v. Robinson, 172 Ill. 2d 452, 457 (1996).
     This court’s primary objective when construing the meaning of a
statute is to ascertain and give effect to the intent of the legislature.
People v. Zaremba, 158 Ill. 2d 36, 40 (1994). The most reliable
indicator of legislative intent is the language of the statute itself.
People v. Tucker, 167 Ill. 2d 431, 435 (1995). Where that language
is clear and unambiguous, we must apply the statute without further
aids of statutory construction. People v. Bole, 155 Ill. 2d 188, 197-98
(1993).
     Section 5–4.5–100 of the Unified Code of Corrections, entitled
“Calculation of Term of Imprisonment,” provides in relevant part:
             “(a) COMMENCEMENT. A sentence of imprisonment
         shall commence on the date on which the offender is received
         by the Department or the institution at which the sentence is
         to be served.
             (b) CREDIT; TIME IN CUSTODY; SAME CHARGE.
         The offender shall be given credit on the determinate sentence
         or maximum term and the minimum period of imprisonment

                                   -3-
         for time spent in custody as a result of the offense for which
         the sentence was imposed, at the rate specified in Section
         3–6–3 (730 ILCS 5/3–6–3). Except when prohibited by
         subsection (d), the trial court may give credit to the defendant
         for time spent in home detention, or when the defendant has
         been confined for psychiatric or substance abuse treatment
         prior to judgment, if the court finds that the detention or
         confinement was custodial.” 730 ILCS 5/5–4.5–100(a), (b)
         (West 2008).
Subsections (d) and (e) contain exceptions relating to certain crimes
not relevant here. 730 ILCS 5/5–4.5–100(d), (e) (West 2008). Section
3–6–3 provides that, with the exception of people convicted of certain
enumerated crimes, a prisoner serving a term of imprisonment shall
receive one day of good conduct credit for each day of his prison
sentence. 730 ILCS 5/3–6–3(West 2008). Section 5–4.5–100(b)
therefore means that defendants will receive one day of good conduct
credit for each day spent in presentence custody, as well as credit for
each day of the sentence under section 3–6–3. Thus, as the parties
have acknowledged, defendant will ultimately receive the same credit
whether the day of his sentencing is counted under section 3–6–3 or
section 5–4.5–100.
    Defendant argues that section 5–4.5–100(b) evinces a legislative
intent to entrust the calculation of presentence credit to the circuit
court, rather than to the Department. He notes that the second half of
subsection (b) provides that “the trial court may give credit to the
defendant for time spent in home detention” (emphasis added), and he
argues that the legislature cannot have “intended a different actor” in
the first half when providing that “the offender shall be given credit
*** for time spent in custody as a result of the offense for which the
sentence was imposed” (emphasis added). However, defendant’s
argument is misplaced. The question before us is not whether the trial
court is responsible for crediting a defendant for “time spent in
custody as a result of the offense for which the sentence was
imposed”; the court unquestionably has that responsibility. See 730
ILCS 5/5–4–1(e) (West 2008) (“The clerk of the court shall transmit
to the department, agency or institution, if any, to which the defendant
is committed *** the number of days, if any, which the defendant has
been in custody and for which he is entitled to credit against the

                                  -4-
sentence”). Instead, the question is whether the date of sentencing is
properly classified as “time spent in custody as a result of the offense
for which the sentence was imposed” under section 5–4.5–100.
    The State argues that the date of sentencing is not properly
classified as a day of presentence custody subject to section
5–4.5–100, but should instead be classified as a day of sentencing
subject to section 3–6–3. It relies on section 5–8–5 of the Code,
which provides: “Upon rendition of judgment after pronouncement of
a sentence of periodic imprisonment, imprisonment, or death, the
court shall commit the offender to the custody of the sheriff or to the
Department of Corrections.” 730 ILCS 5/5–8–5 (West 2008).
According to the State, section 5–8–5 means that a defendant comes
into the legal custody of the Department upon the entry of judgment
on his conviction and sentence. We agree. By directing that the court
“shall commit the offender” (emphasis added) to custody “[u]pon
rendition of judgment,” section 5–8–5 creates a requirement on the
court that takes effect upon entry of judgment on the defendant’s
conviction and sentence. See People v. Ousley, 235 Ill. 2d 299 (2009)
(“shall” generally indicates a mandatory rather than permissive
obligation). When a defendant, pursuant to his sentence, is to be
committed to the Department, section 5–8–5 thus requires the court
to commit the defendant to the custody of the Department at the time
that the court issues the mittimus, which is the document by which the
judgments of conviction and sentence are entered.
    We also note that a defendant’s sentence “shall commence on the
date on which the offender is received by the Department.” 730 ILCS
5/5–4.5–100(a) (West 2008). Because section 5–8–5 requires the
court to commit the defendant to the Department at the time of the
entry of judgment, section 5–4.5–100 means that the sentence
commences upon the issuance of the mittimus. Under the plain
language of the statute, then, we find that the date of issuance of the
mittimus is a day of sentence, subject to counting under section
3–6–3. Because a defendant is entitled to have the day counted once,
but only once, we hold that the date of the issuance should therefore
not be counted as a day of presentence custody under section
5–4.5–100(b).
    Defendant argues that our interpretation creates a conflict between
section 5–4.5–100 and section 110–14(a) of the Code of Criminal

                                  -5-
Procedure of 1963 (725 ILCS 5/110–14(a) (West 2008)). Section
110–14(a) provides:
             “(a) Any person incarcerated on a bailable offense who
        does not supply bail and against whom a fine is levied on
        conviction of such offense shall be allowed a credit of $5 for
        each day so incarcerated upon application of the defendant.
        However, in no case shall the amount so allowed or credited
        exceed the amount of the fine.”
Defendant asserts that “the appellate court has long held that the $5
per diem credit against fines accrues for each day during which the
defendant spends part of a day in custody between his arrest and his
sentencing,” but we note that only one of the cases defendant cites,
People v. Leggans, 140 Ill. App. 3d 268, 272 (1986), explicitly gives
credit under section 110–14(a) for the date of sentencing. In any
event, however, we have already explained that the plain language of
section 5–4.5–100 of the Unified Code of Corrections compels our
holding here. Section 110–14(a) is part of an entirely separate code,
the Code of Criminal Procedure, and it is not at issue in this case. We
therefore reject defendant’s argument that section 110–14(a) requires
a different result.
    Finally, the State argues that including the date of sentence as a
day of presentencing credit creates a risk that defendants will be
credited twice for the same day. Defendant responds that the rule we
adopt, requiring the Department to count the date of sentencing and
commitment, creates a risk that the day will not be counted at all. In
our view, however, resolving the question before us in this case
prevents either extreme. Our decision should provide sufficient
guidance to the lower courts to ensure that the day is counted once
and only once.

                           CONCLUSION
    For the reasons stated above, we hold that the date a defendant is
sentenced and committed to the Department is to be counted as a day
of sentence and not as a day of presentence credit. Thus, the judgment




                                 -6-
of the appellate court, which corrected the mittimus to reflect 287
days of presentence custody, is affirmed.

   Affirmed.




                                -7-